 
EMPLOYMENT AGREEMENT AMENDMENT




This EMPLOYMENT AGREEMENT AMENDMENT (this “Agreement”), is dated as of October
24, 2007, by and between COLLECTORS UNIVERSE, INC., a Delaware Corporation (the
“Company” or “CUI”), and MICHAEL R. HAYNES (Executive”), with reference to the
following:
 
RECITALS:
 
A.           Executive is employed as Chief Executive Officer of the Company
under an Employment Agreement entered into by him with the Company as of January
1, 2003, which has heretofore been amended on four occasions, primarily to
extend the term of the CEO’s employment with the Company, most recently to
December 31, 2007 and to evidence increases in his annual base salary, most
recently to $340,000 (and as heretofore amended, the “Employment Agreement”);
and
 
B.           The Company and the CEO desire to further amend the Employment
Agreement as and to the extent provided hereinafter in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the respective promises of each party made
to the other in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each of the parties,
it is agreed as follows:
 
1.           Extension of the Term of Employment.  The term of Executive’s
employment under the Employment Agreement, as heretofore amended, is hereby
extended and shall continue to December 31, 2008, unless the Executive’s
employment is either (i) sooner terminated pursuant to the provisions of any of
Sections 5.2 through 5.7 (inclusive) of the Employment Agreement, or
(ii) further extended by mutual written agreement of the parties.
 
2.           No Other Changes.  The Employment Agreement, as heretofore amended,
shall remain in full force and effect and, except as amended by this Agreement,
as set forth in Section 1 hereof, shall remain unchanged.
 
3.           Miscellaneous.
 
3.1           Construction.  This Extension Agreement is the result of arms -
length negotiations between the parties hereto, and no provision hereof shall be
construed against a party by reason of the fact that such party or its legal
counsel drafted said provision or for any other reason.
 
3.2           Entire Agreement. This Extension Agreement contains all of the
agreements of the parties relating to, and supersedes all prior agreements or
understandings, written or oral, between the parties regarding, the extension of
the term of the Employment Agreement.
 
3.3           Binding on Successors.  Subject to the provisions of Section 6.4
of the Employment Agreement (entitled “No Assignment”), which provisions are
incorporated herein by this reference, this Extension Agreement shall be binding
on the parties and their respective heirs, legal representatives and successors
and assigns.
 
3.4           Headings.  Section and paragraph headings are for convenience of
reference only and shall not affect the meaning or have any bearing on the
interpretation of any provision of this Second Amendment.
 
3.5           Severability.  If any provision of this Extension Agreement is
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof shall not be affected or
impaired in any way as a result thereof.
 
3.6           Governing Law.  This Extension Agreement is made in and shall be
construed and interpreted according to and enforced under the internal laws of
the State of California, excluding its choice of law rules and principles.
 
3.7           Counterparts.  This Extension Agreement may be executed in any
number of counterparts, and each of such signed counterparts, including any
photocopies or facsimile copies thereof, shall be deemed to be an original, but
all of such counterparts shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement
Amendment as of the day and date first above written:
 
The
Company:                                                                           COLLECTORS
UNIVERSE, INC.


                                    By:      /s/  A. CLINTON
ALLEN                                                                
A. Clinton Allen, Chairman
 
 
Executive:                                                                                   
            /s/   MICHAEL R.
HAYNES                                                                
Michael R. Haynes
 
